|                         |[pic]                          |                         |
|Chief Justice            |                               |Nueces County Courthouse |
|Rogelio Valdez           |                               |901 Leopard, 10th Floor  |
|                         |                               |Corpus Christi, Texas    |
|Justices                 |                               |78401                    |
|Nelda V. Rodriguez       |                               |361-888-0416 (Tel)       |
|Dori Contreras Garza     |                               |361-888-0794 (Fax)       |
|Gina M. Benavides        |                               |                         |
|Gregory T. Perkes        |                               |Hidalgo County           |
|Nora L. Longoria         |                               |Administration Bldg.     |
|                         |                               |100 E. Cano, 5th Floor   |
|Clerk                    |                               |Edinburg, Texas 78539    |
|Dorian E. Ramirez        |                               |956-318-2405 (Tel)       |
|                         |                               |956-318-2403 (Fax)       |
|                         |                               |                         |
|                         |                               |www.txcourts.gov/13thcoa |
|                         |Court of Appeals               |                         |
|                         |Thirteenth District of Texas   |                         |
|                         |                               |                         |


                               March 26, 2015

|Hon. Raymond L. Thomas  Jr.         |Hon. Benigno Trey Martinez          |
|Kittleman, Thomas & Gonzalez, LLP   |Martinez, Barrera & Martinez        |
|4900-B N. 10th St.                  |120 E. Van Buren                    |
|McAllen, TX 78504                   |Brownsville, TX 78520               |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Hon. Raul Medina                    |Hon. George M. Bishop               |
|Attorney at Law                     |Attorney At Law                     |
|3101 N. Jackson Road                |4191 F.M. 1155 South                |
|McAllen, TX 78501                   |Chappell Hill, TX 77426             |
|* DELIVERED VIA E-MAIL *            |* DELIVERED VIA E-MAIL *            |
|                                    |                                    |
|Hon. Ricardo Pumarejo Jr.           |                                    |
|Kittleman, Thomas & Gonzalez, PLLC  |                                    |
|4900-B N. 10th Street               |                                    |
|McAllen, TX 78504                   |                                    |
|* DELIVERED VIA E-MAIL *            |                                    |

Re:   Cause No. 13-13-00552-CV
Tr.Ct.No.   C-361-11-B
Style:      Nolana Open MRI Center, Inc. v. Guillermo R.  Pechero  M.D.Ruben
        D. Pechero M.D. Maplestar Orthopedics, P. A.


      Intervenor’s motion to intervene and motion for rehearing in the above
cause was this day DENIED by this Court.




                                  Very truly yours,
                                  [pic]
                                  Dorian E. Ramirez, Clerk

DER:ch

|    |                                                                    |